KELLEY, Judge,
dissenting.
I respectfully dissent. I believe that the common pleas court’s order which sustained the appeal of Plotts and rescinded the Department’s one-year suspension of his driver’s license for failure to submit to chemical testing pursuant to section 1547(b)(1) of the Code1 should be affirmed. Contrary to the conclusion reached by the majority, I believe that the outcome of this case is controlled by Department of Transportation, Bureau of Driver Licensing v. Ingram, 538 Pa. 236, 648 A.2d 285 (1994) and Department of Transportation, Bureau of Driver Licensing v. Zeltins, 150 Pa.Commonwealth Ct. 44, 614 A.2d 349 (1992).
Whether a licensee has satisfied his burden of showing incapacity to make a knowing and conscious refusal to submit to a chemical *138test is a factual determination to be made by the trial court. Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989). As has been stated by the majority, questions of credibility and conflicts in the evidence are for the trial court to resolve. Ingram. If there is sufficient evidence in the record to support the trial court’s findings, then proper deference must be paid to the trial court as fact finder and its decision must be affirmed. Id. Moreover, with respect to incapacity, this court has held that, where a motorist does not knowingly exceed the recommended dosage of his prescription medicine, incapacity which results from the taking of such medicine can be a defense to a refusal to take a chemical test. Zeltins.
In this case, I believe that the common pleas court’s determination that Plotts had met his burden of establishing that he was not capable of making a knowing and conscious refusal to take the chemical test was supported by competent evidence of record. The common pleas court based its determination on the testimony of Dr. Arthur Boxer, a psychiatrist, who opined concerning the effect of Plotts’s medication on his behavior.
Dr. Boxer testified that Plotts was being treated with Xanax for a panic disorder. Reproduced Record (R.) at 26a. He stated that the combination of what Plotts had had to drink with the Xanax put Plotts in a comatose condition when he pulled into the church parking lot. R. at 27a-28a. Dr. Boxer testified that Plotts’s thinking processes were terribly distorted as a result of his vomiting and everything else that had occurred on the evening in question. R. at 31a. In his professional opinion, Dr. Boxer stated that Plotts was unable to comprehend what Officer Nealy was saying to him. R. at 32a. Dr. Boxer opined, with a reasonable degree of medical certainty, that Plotts was cognitively disabled from the events that had occurred and that he was unable to give a reasoned refusal and in a reasoned way decline the offer for the blood alcohol level testing. R. at 33a. Moreover, there was no evidence presented that Plotts had exceeded the recommended dosage of Xanax.
The trial court found Dr. Boxer’s testimony credible and relied upon it as the basis for its determination. I believe that the trial court’s finding that Plotts was incapable of making a knowing and conscious refusal to take a chemical test has a sufficient factual basis in the record and is supported by competent testimony.
Accordingly, the common pleas court’s order should be affirmed.
DOYLE and FRIEDMAN, JJ., join this dissenting opinion.

. 75 Pa.C.S. § 1547(b)(1).